Case 8:19-cv-00448-VMC-CPT Document 102-74 Filed 08/21/20 Page 1 of 8 PageID 7341



  Mark A. Harmon
  Direct Dial: 646.218.7616
  mharmon@hodgsonruss.com




                                                              June 16, 2020




  VIA EMAIL and FIRST CLASS MAIL

  Caleb Kruckenberg, Esq.
  New Civil Liberties Alliance
  1225 19th Street Northwest, Suite 450
  Washington, DC 20036

                     Re:      Sec. and Exch. Comm’n v. Spartan Sec. Group, Ltd.,
                              M.D.Fla. Case No.: 8:19-cv-00448-VMC-CPT_______

  Dear Mr. Kruckenberg:

                  Pursuant to Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure, I hereby
  submit this report (the “Report”) as a statement of opinions I intend to express in the above-
  entitled action and the bases and reasons for those opinions.

                  The opinions stated in this Report are based on the information currently available
  to me and assume the authenticity of the documents I have reviewed. I reserve the right to expand
  or modify my opinions as my investigation and study continue, and to supplement my opinions in
  response to any additional information that becomes available to me, to any matters raised by the
  parties, and/or other opinions provided by the parties’ expert(s).

              I.     Statement of Assignment

                 I have been retained by counsel for Island Capital Management LLC, d/b/a Island
  Stock Transfer (“Island Stock Transfer”) and asked to provide an opinion as to whether Island
  Stock Transfer acted reasonably and generally in accordance with accepted practices and
  procedures of transfer agents and in fulfillment of its legal obligations, pursuant to UCC 8-401 and
  17 C.F.R. § 240.17Ad–2, in connection with its issuance of shares and registration of transfer of
  shares in response to requests made to it by or on behalf of the issuers and registered shareholders
  of those shares.
Case 8:19-cv-00448-VMC-CPT Document 102-74 Filed 08/21/20 Page 2 of 8 PageID 7342
  Caleb Kruckenberg, Esq.
  June 16, 2020
  Page 2


           II.   Qualifications, Publications, Prior Testimony, and Rates of Compensation


                  I am a partner at Hodgson Russ LLP and am admitted to practice in New York
  State, the U.S. District Courts for the Southern and Eastern Districts of New York, the Second,
  Third, and Fourth Circuit Courts of Appeal, and the U.S. Supreme Court. For over thirty years, I
  have represented, advised and instructed transfer agents and issuers in connection with stock
  transfer transactions, Uniform Commercial Code Article 8 issues, and compliance with federal
  securities laws, rules and regulations. I am a member of the Securities Transfer Association and
  its Legal Committee. Attached as Exhibit A is a copy of my curriculum vitae, including a list of
  publications I have authored in the previous ten years. I have not testified as an expert at trial or
  by deposition in the previous four years.

                 My consulting fee, which I am receiving for my work on this matter, is $650 per
  hour. The fee for the other attorneys assisting in the preparation of this Report is $430 per hour.
  No part of our compensation is dependent upon the outcome of this matter.

          III.   Documents Reviewed

                The following is a list of the documents that I reviewed (in whole or in part) in
  connection with the preparation of this Report:

                 1)      Complaint for Injunctive and Other Relief, dated February 20, 2019
                         (“Complaint”);
                 2)      Defendant Micah Eldred’s Motion to Dismiss (“Eldred’s MTD”);
                 3)      Defendants Spartan Securities Group, LTD, Island Stock Transfer, Carl
                         Dilley, and David Lopez’s Joint Motion to Dismiss (“Joint MTD”);
                 4)      Decision and Order concerning Eldred’s MTD and Joint MTD;
                 5)      Spartan Securities Group, Ltd.’s Response to Wells Notice, dated October
                         8, 2018;
                 6)      Island Stock Transfer and Dilley’s Response to Wells Notice, dated
                         October 8, 2018;
                 7)      Relevant issuance documents;
                 8)      Relevant transfer request documents;
                 9)      DTC attestation forms;
                 10)     17 C.F.R. § 240.17Ad–1;
                 11)     17 C.F.R. § 240.17Ad–2;
                 12)     17 C.F.R. § 240.17Ad–15;
                 13)     U.C.C. § 8-401; and
                 14)     15 U.S.C. §§ 77e.

          IV.    Factual Background
Case 8:19-cv-00448-VMC-CPT Document 102-74 Filed 08/21/20 Page 3 of 8 PageID 7343
  Caleb Kruckenberg, Esq.
  June 16, 2020
  Page 3


                  For the purposes of this Report, my opinions are based on the following facts
  relevant to this action:

                 1)      Issuance requests relevant to this action, other than for the issuance of
                         shares bearing a restrictive investment legend, were based on the filing of a
                         registration statement which had been approved and declared effective by
                         the Securities and Exchange Commission.

                 2)      Issuance requests for unlegended shares generally were accompanied by
                         signed subscription agreements, evidence of payment, and identification
                         information respecting the purchasing shareholders.

                 3)      Shares not issued pursuant to an effective registration statement were issued
                         as restricted shares and bore a legend restricting their transfer or sale.

                 4)      Requests to transfer shares generally were made based on the presentment
                         of original certificates, instructions to transfer and stock powers bearing
                         medallion signature guarantees.

                 5)      The signature guarantees respecting each group of certificates presented
                         were not made by the same guarantor and were from recognized institutions.

                 6)      Requests to transfer shares bearing a restrictive investment legend were
                         presented in connection with private transactions and the shares continued
                         to be subject to transfer and sale restrictions.

                 7)      Island Stock Transfer, at all relevant times, had a policy and procedure,
                         pursuant to 17 C.F.R. § 240.17Ad–15, which requires that Island Stock
                         Transfer accept medallion signature guarantees as reasonable assurance that
                         the indorsement or instruction provided is genuine and authorized.



           V.    Opinions and the Basis and Reasons for Them

                  In my professional assessment and opinion, based on the documents submitted to it
  for the issuance and transfer of securities which are the subject of this action, Island Stock Transfer
  acted in accordance with generally accepted practices and procedures of transfer agents and in
  fulfillment of its legal obligations, pursuant to UCC 8-401 and 17 C.F.R. § 240.17Ad–2, in
  connection with the issuance and transfer of securities in response to requests made in good order.

                 Transfer agents are agents for disclosed principals and, in that capacity, perform
  ministerial functions; namely, transfer agents maintain the shareholder books and records of public
  companies, issue shares on the basis of instructions from or on behalf of the issuers they represent
  and record changes in registered ownership when presented with the requisite supporting
Case 8:19-cv-00448-VMC-CPT Document 102-74 Filed 08/21/20 Page 4 of 8 PageID 7344
  Caleb Kruckenberg, Esq.
  June 16, 2020
  Page 4


  documentation. Transfer agents do not have investigatory powers nor do the laws and regulations
  governing their conduct provide the framework for transfer agents to perform non-ministerial
  functions. To the contrary, state laws and federal regulations restrict a transfer agent’s ability to
  examine critically the facts and circumstances underlying facially acceptable supporting
  documentation. Moreover, the issuance and transfer of unlegended Shares 1 was done pursuant to a
  registration statement which had been declared effective by the Commission and supporting
  documentation of the authenticity of the puchasers and transferors.

                   As a preliminary matter, issuance requests for unlegended Shares were based on the
  filing of a registration statement which had been approved and declared effective by the
  Commission. Moreover, the issuance requests for these Shares were accompanied by signed
  subscription agreements, evidence of payment, and identification information respecting the
  shareholders. Island Stock Transfer did not have any basis for refusing to issue these Shares which
  had been approved for issuance by the Commission and were accompanied by documents
  authorizing and substantiating the issuance. Thus, Island Stock Transfer acted reasonably in
  issuing the Shares as free-trading.

                    With respect to the Requests to Transfer 2 at issue in this action, Article 8 of the
  Uniform Commercial Code (“UCC”) Section 8-401 sets forth the transfer agent’s obligation to
  register the transfer of shares upon a proper presentment. Specifically, Section 8-401 provides
  that: “If a certificated security in registered form is presented to an issuer with a request to register
  transfer or an instruction is presented to an issuer with a request to register transfer of an
  uncertificated security, the issuer shall register the transfer as requested if” certain conditions are
  met, including the indorsement of a certificate or instruction by the appropriate person with a
  medallion signature guarantee. Section 8-407 makes this obligation an independent obligation of
  the transfer agent for which it can be held in the event of unreasonable delay in processing the
  request.

                  This state law obligation to register the transfer of shares – which is regularly
  enforced - is consistent with the Commission’s federal regulations. For example, § 240.17Ad–2 of
  the Code of Federal Regulations requires that every registered transfer agent “turnaround within
  three business days of receipt at least 90 percent of all routine items received for transfer during a
  month.” 17 C.F.R. § 240.17Ad–2. Requests to register the transfer of unrestricted securities, such
  as those at issue in this action, are “routine items,” which fall within the purview of § 240.17Ad–2.
   See 17 C.F.R. § 240.17Ad–1(i). Thus, the Commission promotes and prioritizes the “safe,
  efficient, prompt, and accurate settlement [of] transactions.” See Advance Notice of Proposed
  Rulemaking, Concept Release, and Request for Comment on Transfer Agent Regulations, p. 6.



  1       As used herein, “Shares” refers to the unlegended shares which the Commission complains, if at all, were
          issued improperly as free-trading.
  2       As used herein, “Requests to Transfer” refers to the shareholder requests to register the transfer of unlegended
          shares which were made to and processed by Island Stock Transfer and which are at issue in the Complaint.
Case 8:19-cv-00448-VMC-CPT Document 102-74 Filed 08/21/20 Page 5 of 8 PageID 7345
  Caleb Kruckenberg, Esq.
  June 16, 2020
  Page 5


                  Further, § 240.17Ad–15 of the Code of Federal Regulations requires that transfer
  agents “establish: written standards for the acceptance of guarantees of securities transfers from
  eligible guarantor institutions.” 17 C.F.R. § 240.17Ad–15. This regulation underscores the
  transfer agent’s obligations to accept medallion signature guarantees as reasonable assurance that
  the indorsement or instruction provided is genuine and authorized, as required by UCC Section 8-
  401. See UCC § 8-401.

                  Thus, transfer agents do not have the authority to deny or reject requests to register
  the transfer of shares when the requesting shareholder has made a proper presentment. Transfer
  agents are not empowered with the authority to inquire beyond the presentment of supporting
  documents which satisfy on their face the requisites of UCC Section 8-401. To the contrary, a
  transfer agent may be held liable for refusing to register timely a request to transfer shares which
  includes the documents required by UCC Section 8-401.

                  Significantly, the Requests to Transfer were based upon proper presentments,
  namely the presentment of original certificates, instructions to transfer, and stock powers bearing
  medallion signature guarantees. Each of the Requests to Transfer was made by an appropriate
  person, whose indorsement or instruction was genuine according to a medallion signature
  guarantee, which transfer agents are obligated to accept as reasonable assurance that the
  indorsement or instruction provided is genuine and authorized. Further, the medallion signature
  guarantees respecting each group of certificates presented were not all made by the same guarantor
  and were from recognized institutions. Island Stock Transfer also received evidence that the
  individual requesting shareholders received compensation for their shares, resided in
  geographically diverse locations, and had different guarantors. Thus, each Request to Transfer
  gave rise to Island Stock Transfer’s obligation to register a transfer of shares pursuant to UCC § 8-
  401.

                  Moreover, the Requests to Transfer concerned unrestricted shares, which are
  routine items that gave rise to Island Stock Transfer’s obligation to register timely the transfer of
  shares pursuant to Section 240.17Ad–2 of the Code of Federal Regulations. That some, even
  many, of the Requests to Transfer were sent to Island Stock Transfer in one batch would not justify
  Island Stock Transfer’s failure to fulfill its obligation under UCC § 8-401. In fact, sending in one
  bulk request the compilation of multiple individual shareholder requests to register the transfer of
  shares is not uncommon in connection with the purchase and sale of a company.

                  With respect to requests to transfer shares bearing a restrictive investment legend,
  such shares were transferred in connection with private transactions, in accordance with lawful
  exemptions, and the reregistered shares continued to be subject to transfer and sale restrictions.
  These requests to transfer restricted shares were also accompanied by the documentation,
  sufficient on its face, to obligate a transfer agent to register the transfer of shares pursuant to UCC
  § 8-401.
Case 8:19-cv-00448-VMC-CPT Document 102-74 Filed 08/21/20 Page 6 of 8 PageID 7346
  Caleb Kruckenberg, Esq.
  June 16, 2020
  Page 6


           VI.   Concluding Opinions

                  It is my opinion to a reasonable degree of certainty, on the basis of and consistent
  with my experience over the course of 30 years advising transfer agents and issuers in connection
  with stock transfer transactions, Uniform Commercial Code Article 8 issues, and compliance with
  federal securities laws, rules and regulations, that Island Stock Transfer acted in accordance with
  generally accepted practices and procedures of transfer agents and in fulfillment of its legal
  obligations, pursuant to UCC 8-401 and 17 C.F.R. § 240.17Ad–2, in connection with the issuance
  and transfer of securities in response to requests made in good order.

                 The opinions expressed in this Report are based on the information currently
  available to me. I reserve the right to expand or modify any of my opinions set forth herein as my
  investigation and study continue, and to supplement my opinions in response to any additional
  information that becomes available to me, to any matters raised by the parties, and/or other
  opinions provided by the parties’ expert(s).

                                                               Very truly yours,



                                                               Mark A. Harmon

  Encls.
Case 8:19-cv-00448-VMC-CPT Document 102-74 Filed 08/21/20 Page 7 of 8 PageID 7347




                                         EXHIBIT A


                                     MARK A. HARMON
                                  1540 Broadway, 24th Floor
                                 New York, New York 10036
                                        (212) 751-4300
                                  Direct Dial: (646) 218-7616
                               Email: mharmon@hodgsonruss.com


  WORK EXPERIENCE:            Bondy & Schloss LLP                   New York, New York
  August, 1978 – July, 2005   Partner

  July, 2005 – Present        Hodgson Russ LLP                      New York, New York
                              Partner

                              Practice includes representation of financial institutions, stock
                              transfer agents, real estate developers, accounting firms, health
                              care facilities, and a range of employers in complex disputes,
                              investigations, litigations, examinations, and administrative and
                              enforcement proceedings. Advises transfer agents on issues
                              relevant to their business, including the treatment of restricted
                              securities; compliance with securities laws; defending contract,
                              fraud, and 10b-5 claims in judicial proceedings; and appearing in
                              regulatory and administrative proceedings before the Securities
                              and Exchange Commission (SEC). Extensive experience
                              handling matters related to Article 8 of the Uniform
                              Commercial Code and the SEC rules regulating the business of
                              transfer agents.

  EDUCATION:                  B.A., University of Buffalo,
                              State University of New York - 1975

                              J.D., Brooklyn Law School - 1978

  BAR ADMISSIONS:             New York State ; U.S. Supreme Court; U.S. District Court
                              for the Southern and Eastern District of New York and District of
                              Colorado; U.S. Courts of Appeal for the Second, Third and Fourth
                              Circuits; Pro Hac Vice Admissions in various state and federal
                              courts
Case 8:19-cv-00448-VMC-CPT Document 102-74 Filed 08/21/20 Page 8 of 8 PageID 7348




  OTHER AFFILIATIONS: Securities Transfer Association
                      American Bar Association
                      Association of the Bar of the City of New York

                           Former President Congregation Knesses Tifereth Israel
                           Former Chair Zoning Board of Appeals Village of Rye Brook

  PUBLICATIONS:            The Securities Transfer Association, Inc., Newsletter 2005
                           “Cancelled, Unrecorded And Improperly Recorded Certificates:
                           What to do if presented with a request to transfer one of these
                           items.”

                           The Securities Transfer Association, Inc., Newsletter 2008
                           “Implementing Rule 144 of the Securities Act of 1933, as
                           Amended.”

                           The Securities Transfer Association, Inc., Newsletter 2012
                           “The Crowfunding Provisions of the Jumpstart Our Business
                           Startups Act of 2012.”

                           The Securities Transfer Association, Inc., Newsletter 2013
                           “A Message to Transfer Agents From the Ninth Circuit Court of
                           Appeals: We’re Not Saying You’re Liable, But We’re Not Saying
                           You’re Not.”

                           The Securites Transfer Association, Inc., Newsletter 2016
                           “Irrevocable Instruction Letters Dos and Whys”
